DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/19/2021 has been entered. It should be noted that claim 1 has been amended, and claims 2 and 8-12 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites, “wherein the variable volume chamber comprises a bellows configured to cause the bottom part of the variable volume chamber to move together with the bottom part of the plunger or piston.” This claim limitation is indefinite because causes the bottom part of the variable volume chamber to move together with the bottom part of the plunger or piston. The piston or plunger 120 is integral with the bottom wall of the variable volume chamber 116 and both are driven by a cam which is not shown (see paragraph [0039] of the publication). Thus, it seems the plunger or piston 120 causes the expansion and compression of the bellows, not the other way around. Therefore, claim 1 is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected, as best as can be understood, under 35 U.S.C. 103 as being unpatentable over Beardmore 7,677,872 in view of Martin 3,492,946.
Beardmore (see embodiment in Fig. 3) discloses, regarding claim 1, a high pressure pump comprising: a compression chamber 51A having an inlet 80 for connecting to a fluid supply to intake a fluid, and an outlet 81; an inlet check valve 75 between the compression chamber 12 and the inlet 80; a digital inlet valve (combination of 56 and 72) between the compression chamber 51A and the inlet check valve 75; a variable volume chamber 51B connected to the compression chamber 51A through a manifold 61A-B and the digital inlet valve (56, 72); and a plunger or piston (combination 
Martin teaches a high pressure pump comprising: a compression chamber 29 having an inlet 101 for connecting to a fluid supply to intake a fluid, and an outlet 101; an inlet check valve 45 between the compression chamber 29 and the inlet 101; a second inlet valve 49 between the compression chamber 29 and the inlet check valve 45; a variable volume chamber 27 connected to the compression chamber 29 through a manifold 99 and the second inlet valve 49; a plunger or piston (combination of 61 and 63) configured to compress the fluid in the compression chamber 29 and the variable volume chamber 27, further regarding claim 1, wherein a bottom part 61 of the plunger or piston (61, 63) is integrated into a bottom part 67 of the variable volume chamber 27 (see how 61 and 67 are integrated together in the Figure) such that the bottom part 67 of the variable volume chamber 27 moves together with the bottom part 61 of the plunger or piston (61, 63); wherein the variable volume chamber 27 comprises a bellows 97 configured to cause the bottom part 67 of the variable volume chamber 27 to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the pump of Beardmore by implementing a variable volume chamber comprising a moveable bottom part coupled to a bellows, as taught by Martin, in order to allow for fluid capacity and pulsation variability within the chamber.
Re claim 3, Beardmore in view of Martin discloses the claimed invention except for explicit disclosure of the bellows being made of a metal or a plastic material. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the bellows of one of these materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)) (see MPEP 2144.07 - Art Recognized Suitability for an Intended Purpose).
Beardmore further discloses, regarding claim 4, that the manifold 61A-B comprises a conduit 61A, the conduit 61A having a first end fluidically connected to the variable volume chamber 51B (via 61B) and a second end fluidically connected between the inlet check valve 75 and the digital inlet valve (56, 72); Re claim 5, wherein the manifold 61A-B comprises at least two separate conduits (61A and 61B); Re claim 6, further comprising a safety valve 70A (substantially broad) between the compression chamber and the manifold 61A-B (see how flowpath D is between 51A and 61A-B in Fig. 3) configured to control the pressure in the compression chamber 51A Re claim 7, further comprising a control unit 17 to provide electrical control of the digital inlet valve (56, 72).

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. The amendments made to independent claim 1 have raised a 35 U.S.C. 112 issue, which has been detailed above. The Examiner has also modified the combination of Beardmore in view of Martin in order to meet the newly claimed subject matter; thereby making Applicant’s arguments moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746